1
                                                                               JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 19-02699-AB (FFMx)
11    Mal Kim
12                                                 ORDER OF DISMISSAL FOR
                      Plaintiff,
13                                                 LACK OF PROSECUTION WITHOUT
      v.                                           PREJUDICE
14
      Marukai Corporation et al
15                                                 (PURSUANT TO LOCAL RULE 41)
16
                      Defendants.
17
18
19
20
21         On July 19, 2019, the Court issued an Order to Show Cause why this case should
22   not be dismissed for lack of prosecution. A written response to the Order to Show Cause
23   was filed on August 2, 2019. In light of Plaintiff’s response, the Court continued the
24   Order to Show Cause to August 13, 2019. In light of Plaintiff’s response, the Court once
25   again continued the Order to Show Cause to September 6, 2019. No response having
26   been filed,
27         IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
28
                                              1.
1    without prejudice, for lack of prosecution and for failure to comply with the orders of
2    the Court, pursuant to Local Rule 41.
3
4    Dated: September 18, 2019       _______________________________________
                                     ANDRÉ BIROTTE JR.
5                                    UNITED STATES DISTRICT COURT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
